Citation Nr: 0412225	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  98-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active duty from June 1990 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In pertinent part, the RO in that rating 
decision granted service connection for PTSD and assigned a 
50 percent rating for the disability.  The veteran's 
disagreement with the 50 percent rating led to this appeal.  

The claims file includes a January 2004 rating decision in 
which the RO denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  In a January 2004 letter the RO informed the 
veteran of that decision and notified her of her appellate 
rights.  There is no indication that the veteran has filed a 
notice of disagreement with the denial of that claim, and the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is not now before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. 
§ 7105(a), (d)(1), (3), a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In its January 1998 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent rating.  The 
veteran disagreed with that rating in April 1998 when she 
stated she was unable to work because of her service-
connected PTSD and was taking medication and receiving 
counseling for PTSD.  During the course of the appeal, she 
reported that for a time she was in Pennsylvania and received 
VA counseling while she was there.  In addition, in 2002, she 
reported that at that time she was receiving all of her 
treatment at the VA Medical Center (VAMC) in Chillicothe, 
Ohio.  During the course of the appeal, the veteran underwent 
VA psychiatric and psychological examinations in October and 
November 1997, respectively, a VA psychiatric examination in 
August 1999 and a VA psychological examination in February 
2003.  

Review of the record shows that with respect to the veteran's 
claim, the RO most recently issued a supplemental statement 
of the case in April 2003.  On A VA Form 10-7131 dated in 
early May 2003, the RO requested that the VA outpatient 
clinic in Williamsport, Pennsylvania, provide outpatient 
records for the veteran dated from January 1997 to the 
present.  The record shows that in late May 2003, the RO 
received VA outpatient records pertaining to counseling of 
the veteran from the VA outpatient clinic in Williamsport, 
Pennsylvania, which are dated from September 1999 to December 
2000.  These records include symptoms reported by the veteran 
and are relevant to her claim.  There is no indication that 
the RO has considered those records in its evaluation of the 
veteran's claim, and the veteran has not waived consideration 
of those records by the RO.  As those records were received 
at the RO prior to certification of the case to the Board, 
the claim must be returned to the RO so that the RO can issue 
an appropriate supplemental statement of the case.  See 
38 C.F.R. § 19.37 (2003).  

Review of the evidence of record shows that at the February 
2003 VA examination a clinical neuropsychologist provided an 
Axis I diagnosis of Cyclothymic Disorder and PTSD, by 
history.  The psychologist stated the veteran's claims file 
was available and was read and that information was obtained 
through a clinical interview with the veteran and a battery 
of psychometric tests, which were the Minnesota Multiphasic 
Personality Inventory, 2nd Ed. (MMPI-2) and the Wechsler 
Memory Scale-Revised (WMS-R).  The psychologist stated that 
the cyclothymic disorder diagnosis was considered to be 
separate from her PTSD.  He further stated that, typically, a 
cyclothymic disorder begins in adolescence or early adult 
life, which, in this case, would coincide with the time the 
veteran was serving in the Army.  He further stated that 
according to the DSM IV (Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition) manual, cyclothymic disorder 
has an insidious onset and chronic course.  The statement of 
the neuropsychologist raises the issue of entitlement to 
service connection for cyclothymic disorder.  

Whether service connection may be granted for cyclothymic 
disorder could affect the issue of the proper rating for 
service-connected psychiatric disabilities.  The United 
States Court of Appeals for Veterans Claims has stated that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11. 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Because the same rating criteria are used 
for all mental disorders, the issue of entitlement to service 
connection for cyclothymic disorder could affect the outcome 
of the claim for a rating in excess of 50 percent for PTSD, 
the issues must be considered as inextricably intertwined.  
The RO must address the inextricably intertwined issue of 
service connection for cyclothymic disorder prior to its 
readjudication concerning the rating for the veteran's 
service-connected PTSD.  

In addition to the foregoing, it is the opinion of the Board 
that a current psychiatric examination would facilitate its 
decision in this case.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that she provide 
any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which she has 
received treatment or evaluation for 
cyclothymic disorder or PTSD from 
February 2003 to the present.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously.  In any event, the RO should 
obtain and associate with the claims file 
all VA outpatient records from the VAMC 
in Chillicothe, Ohio, including mental 
health clinic records, and any hospital 
summaries for the veteran dated from 
February 2003 to the present.  

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to determine the severity of the 
veteran's service-connected PTSD.  With 
respect to the PTSD, the examiner should 
describe fully the symptoms of the 
veteran's PTSD.  The examiner should 
state specifically whether the veteran's 
PTSD causes occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupations tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting name, directions, recent 
event).  

The examiner should also state 
specifically whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and productivity 
and whether the symptoms causing the 
impairment include symptoms such as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

The examiner should, in addition, state 
specifically whether the veteran's PTSD 
causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
and whether the symptoms causing the 
impairment include symptoms such as:  
suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or worklike setting); 
inability to establish and maintain 
effective relationships.  The rationale 
for all opinions should be explained 
fully by the examiner.  

The examiner should also determine the 
nature and extent of any current 
cyclothymic disorder.  All indicated 
tests or studies should be performed.  
After examination of the veteran and 
review of the record, including the 
February 2003 VA examination report the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current cyclothymic disorder had its 
onset in service or is causally related 
to the veteran's service or service-
connected PTSD.  

The claims file must be provided to the 
examiner for review of pertinent 
documents.  

4.  Then, after undertaking any 
additional development, including 
conducting any other examinations deemed 
warranted, the RO should review the 
entire record and adjudicate entitlement 
to service connection for cyclothymic 
disorder.  In addition, with 
consideration of the possibility of 
staged ratings, the RO should 
readjudicate entitlement to an initial 
rating in excess of 50 percent for the 
veteran's service-connected PTSD.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

5.  If the claim of entitlement to an 
initial rating in excess of 50 percent 
for PTSD is not granted to the 
satisfaction of the veteran, the RO 
should issue a supplemental statement of 
the case that addresses all evidence 
added to the record since its April 2003 
supplemental statement of the case, 
including the VA medical records received 
from the VA outpatient clinic in 
Williamsport, Pennsylvania, in May 2003.  
The veteran should be provided an 
appropriate opportunity to respond.  

6.  If service connection for cyclothymic 
disorder is not granted, and the veteran 
provides a timely notice of disagreement 
with that decision, the RO should issue a 
statement of the case that addresses all 
evidence considered by the RO and informs 
the veteran of the pertinent laws and 
regulations.  The veteran should be 
advised of the procedures and time limits 
for filing a timely substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


